Richardson, Judge:
This reappraisement appeal has been submitted for decision upon a stipulation reading as follows:
Me. Tompkins : I offer to stipulate, subject to the approval of the Court, that the merchandise under appeal consists of bags and baskets exported from Japan; that at the time of exportation such and similar bags and baskets were freely sold in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the appraised values less, pro-rated, the item specified on the invoice as “Our Buying Commission (9% on Ex-Factory Price US$1,677.60)” at $150.98.
Me. Gbossman : Upon information received from Mr. Joseph J. Garrity, who is the Appraiser at the Port of St. Louis where this merchandise was appraised and entered, the Government will agree to the request for stipulation, and so stipulate.
On the agreed facts, I find:
1. That export value, as that value is defined in 19 U.S.C.A., section 3401a(b) (section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956), is the proper basis for determination of the values of the involved merchandise;
2. That such values are the appraised values, less, prorated, the item specified on the invoice as “Our Buying Commission (9% on Ex-Factory Price US$1,677.60)” at $150.98.
Judgment will be entered accordingly.